DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a means for determining the conductivity and/or ion concentration of the prepared dialysis fluid, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claims 16 and 31 each recite an apparatus comprising a fluid preparation device configured to “prepare a treatment fluid having set conductivity and/or set ion concentration” and a control unit programmed to “set the hydraulic circuit so that a fluid prepared through the fluid preparation device that does not have the set conductivity 
As seen in the claims, it is clear that a determination of dialysis fluid conductivity and/or ion concentration is critical for the operation of said apparatus, the majority of programming functions performed by the control unit relying on such determination to “bypass the fluid chamber” and to “change a conductivity and/or an ion concentration…to prepare a treatment fluid having the set conductivity and/or the set ion concentration”.  Without the capability of determining dialysis fluid conductivity and/or ion concentration it is unclear how the apparatus of claims 16 and 31 can function for its intended use.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 31 each recite an apparatus comprising a fluid preparation device configured to “prepare a treatment fluid having set conductivity and/or set ion concentration” and a control unit programmed to “set the hydraulic circuit so that a fluid prepared through the fluid preparation device that does not have the set conductivity 
Based on the language of claims 16-31 referenced above, it is unclear whether the implied function of determining a conductivity or ion concentration of the prepared dialysis fluid is accomplished by an already-present structural component or by an unclaimed feature of the apparatus.  In either case, it is clear that such determination is integral to the programming and operation of the claimed apparatus.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779